 POLLOCK MILL CO.227themechanics of voting and asked them in a foreign tongue ifthey understoodwhat hadbeen told them.Whether or not, as theIntervenor contends,the Board agent failed to advise the Inter-venor's representatives in advance of his intentions inthus con-versing with these voters,it cannot be saidthat the Board agent,under the circumstances present here, was guilty of improperlyinfluencing the election.4As to (e), the Petitioner's preelectionconduct contained no element of coercion and therefore fallswithin the permissible area of electioneering activities withwhichthisBoard does not interfere;whetheror not the Pe-titioner's statements made during the course of its campaignare true is immaterial to our inquiry.'We therefore overrulethe Intervenor's objections.Because the Petitioner has received a majority of the validvotes cast in the election,we shall certify this labor organiza-tion as the exclusive bargaining representative of the em-ployees ofthe Employerin the appropriate unit.CERTIFICATIONOF REPRESENTATIVESIT IS HEREBY CERTIFIEDthat International Union, UnitedAutomobile, Aircraftand Agricultural Implement Workers ofAmerica (UAW-CIO)has been designated and selected by amajority of all production and maintenance employees at theAlbion, Michigan,plant of AlbionMalleable Iron Company, ex-cluding clerical employees,engineering employees,techni-cians, watchmen,guards, and foremen and other supervisorsas definedin the Act,as their representatives for the purposesof collective bargaining and that,pursuant to Section 9 (a) ofthe Act, asamended, the said labor organization is the exclu-sive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hoursof employment,and other conditions of employment.4 We also find without merit the Intervenor's additional contention that voters should be re-quired to have some knowledge of English to entitle them to vote in an election.We findnothing in the Act or in the expressed intentions of Congress with respect thereto to supportsuch a contention.5West-Gate Sun Harbor Company,93 NLRB 830.C.EARL POLLOCK, LEONARD A. CHAPDELAINE, ANDELMER D. CHAPDELAINE, individuallyand, as co-partners,d/b/a POLLOCK MILL CO., and POLLOCK MILL COMPANY,a corporation,as successor in interestto C. EARL POL-LOCK, LEONARD A. CHAPDELAINE, and ELMER D.CHAPDELAINE,co-partners,d/b/a POLLOCK MILL CO.andLUMBER AND SAWMILL WORKERS UNION, LOCAL NO.2561, UNITED BROTHERHOOD OF CARPENTERS & JOINERSOF AMERICA, AFL. Case No. 20-CA-704. April 21, 1953DECISION AND ORDEROn January 21, 1953, TrialExaminerWallace E. Roysterissuedhis Intermediate Report in the above-entitled proceed-104 NLRB No. 30. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, finding that the Respondents had engaged in and wereengagingin certain unfair labor practices, and recommendingthat they cease and desist therefrom and take -certain af-firmative action,as setforth in the copy of the IntermediateReport attached hereto. Thereafter, the Respondents and theGeneral Counsel filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to athree -member panel [Members Houston, Murdock, andStyles].The Board has reviewed the Trial Examiner's rulings madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions, modifications, and exceptions:1.We find, in agreement with the Trial Examiner, that theRespondents did violate Section 8 (a) (3) of the Act by dis-criminatorily laying off Henderson. We find, like the TrialExaminer, that the Respondents "were aware of Henderson'sactivity in support of the Union." In this connection, we relynot only upon Henderson's statement to Elmer Chapdelaine,"Maybewe are goingunion," upon the arrival of the unionrepresentatives on March 31, 1952, but also we rely uponHenderson's uncontroverted testimony that he wore a unionbutton between April 1 and April 4, 1952, while working closelywith Elmer Chapdelaine. We note too, as did the Trial Examiner,Pollock's statements on April 25 which were, in effect, anadmission that Henderson's layoff was because of his solicita-tion for the Union.With respect to the layoff itself, we find, like the TrialExaminer, that it was not impelled by economic considerations.In addition to the considerations cited by the Trial Examinerin support of his finding we rely on the testimony of McCoy,the Respondents'witness,that he was hired on April 3, 1952,to work on the ripsaw, and began work on April 4, 1952, whichtestimony serves to refute Leonard Chapdelaine's contentionthat Henderson's layoff was the result of a shortage of lumber.'2.We agree with the Trial Examiner's conclusion that theRespondents refused to bargain with the Union, and therebyviolated Section 8 (a) (5) of the Act.On March 31, 1952, as the Trial Examiner found, when theUnion made its request for recognition, as wellas at all timesmaterial herein, the Union represented a majority of theRespondents' employees in an appropriate unit.The Respondents contended at the hearing and in their briefthat they have not unlawfully refused to bargain because theyhad a bona fide doubt as to the Union's majoritystatus andthat status was never established by a Board election. The'LeonardChapdelaine testified thatMcCoy firstwent towork on May 19. 1952. The TrialExaminer did not resolve this conflict intheevidence.In viewof McCoy'sadmission of opposi-tion to unions and his refusal to work in a union plant, we credit his testimony. POLLOCK MILL CO.229Respondents' entire course of conduct, however, belies thesincerity of their doubt.When the Union first made its claim of majority representa-tion on March 31, Pollock, one of the respondent partners,arranged for a meeting to be held with all the partners. At thismeeting onApril 3,George, theUnion'sbusiness agent, ad-mitted on cross-examination"that talk came up about having amajority of cards," and that the Union held up the authorizationcards, but made no offer to prove its majority. The Respondents,however, did not askto see the cards or request any other proofof a majority. Instead they discussed with the Union the termsof a proposed contract, and the parties reached what appears tohave been an agreement with respect to wages. Immediatelyfollowing themeeting, the Respondents embarked upon anantiunion campaign. Thus, on April 4, the following day, theydiscriminatorily laid off Henderson the leader of the Union'sorganizing campaign. On April 4 or 5 they posted notice of ageneral wage increase and put that increase into effect on April7.There had been no discussion among the Respondentsconcerning such an increase before the April 3 meeting with theUnion, and the increase was admittedly partly stimulated by theUnion's proposed wage scale. Nevertheless the Respondentsgranted the increase as a cost-of-living increase at a timewhen the Union as the majority representative of their em-ployees was demanding recognition, without mentioning to theemployees the part played by the Union. The granting of thewage increase in these circumstances undercut the authorityand prestige of the bargaining agent and constituted an induce-ment to the employees to abandon their representative andsurrender their fundamental rights under the Act. The Re-spondents further discouraged adherence to the Union ondifferent occasions in April and May by questioning their em-ployees concerning union affiliation and threatening to oper-ate without employees. Although the record reveals that theRespondents were willing to bargain with the Union if it wascertified pursuant to a Board election, this insistence upon anelection as a condition precedent to bargaining,following onthe heels of a series of unfair labor practices,does not inour opinion reflect the Respondents'good faith and willing-ness to bargain with the Union provided its majority wasproved,as the Respondents urge. On the contrary, suchinsistence was motivated solely by the rejection of the collec-tive-bargaining principle, and by their belief that their anti-union campaign had obviated any likelihood that the Unioncould win an election.Althoughthe Respondents need not haverelied upon a mere claim of majority status by the Union'srepresentatives,it is well-established law that an election isnot the only method of determining majority representation,and that an employer may not require an election and certifi-cation as a condition precedent to bargaining with a union,where the employer entertains no real doubt as to the union'smajority.:In view of the foregoing,the Respondents cannot be2C. Pappas Company.Inc., 82 NLRB 765.283230 0 - 54 - 16 2 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard to say that they entertained an honest doubt as to theUnion'smajority status and we find that their conduct con-stitutes a refusal to bargain in violation of Section 8 (a) (5)of the Act.3.The Trial Examiner found, and we agree, that the Re-spondents interfered with, restrained, and coerced their em-ployees in violation of Section 8 (a) (1) of the Act by the inter-rogation of Mott and Padilla concerning their union activity andpreferences, and the threat made to Henderson that the partnerswould operate the plant by themselves, without any employeesif the Union persisted in its demand for recognition.In addition, we find the following conduct violative of Sec-tion 8 (a) (1): (1) Pollock's declaration to Padilla that if theUnion represented the employees, the plant could not beoperated"gyppo"; (2) Leonard Chapdelaine's statement toHenderson that he was considering putting the shift on a"gyppo" basis as a means of "overruling" the Union; and(3) the announcement and putting into effect of the generalwage increase without mentioning the partplayed bythe Union.We do not adopt that portion of the Intermediate Reportwhich finds that the Respondents violated Section 8 (a) (1)"by misrepresenting the obligation of employees under a unionshop," as we interpret the statement made by Leonard Chapde -laine to a' group of employees that if the Union got into the plantand obtained a closed shop they would have to "live up" to theUnion and pay dues or suffer discharge, to do no more thaninform the employees of the provisions of the Act, and thereforenot to violate Section 8(a) (1).3ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondentsC. Earl Pollock, Leonard A. Chapdelaine, and ElmerD. Chapdelaine, individually and as co-partners, d/b/aPollockMill Co., and theirsuccessor,Pollock Mill Company, a corpora-tion of El Dorado, California, and the officers,agents, succes-sors, and assignsof each severally and jointly, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Lumber and SawmillWorkers Union, Local No. 2561, United Brotherhood of Car-penters & Joiners of America, AFL, as the exclusive repre-sentative of all production and maintenance employees at theEl Dorado plant, excluding office clerical employees, profes-sional employees, guards, and all supervisors as defined inthe Act.(b)Discouragingmembership in or activity in behalf ofLumber and Sawmill Workers Union, Local No. 2561, UnitedBrotherhood of Carpenters & Joiners of America, AFL, or inany other labor organization by discriminating in regard tohire, or tenure of employment, or any term or condition ofemployment.sCf.Kansas Milling Companyv.N.L.R.B., 185 F.2d 413 (C.A. 10);but cf.Standard CoilProducts,99 NLRB 899. POLLOCK MILL CO.2 31(c) Interrogating its employees concerning their union affilia-tion, activities, or sympathies, threatening to operate withoutemployees, holding out job advantages because of union member-ship or lack of it, or in any other manner interfering with,restraining, or coercing its employees in the exercise of theright to self organization, to form labor organizations, to joinor assist Lumber and Sawmill Workers Union, Local No.2561, United Brotherhood of Carpenters & Joiners of America,AFL, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engageinother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchrightmay be affected by an agreement requiring membershipina labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Make whole Loyall C. Henderson for any loss of pay hemay have suffered by reason of his discriminatory layoff forthe period of April 4 to May 5, 1952.(b)Upon request bargain collectively in good faith withLumber and Sawmill Workers Union, Local No. 2561, UnitedBrotherhood of Carpenters & Joiners of America, AFL, asthe exclusive representative of the employees in the appro-priate unit with respect to rates of'pay, wages, hours of em-ployment, and other terms and conditions of employment,and if an understanding is reached, embody it in a signedagreement.(c) Upon request make available to the Board or its agentsall pertinent payroll or employment data necessary or con-venient to calculate the amount of back pay due under the termsherein recommended.(d) Post at the plant in El Dorado, California, copies of thenotice attached hereto and marked "Appendix A."4 Copies ofthe said notice, to be furnished by the Regional Director forthe Twentieth Region, shall, after being duly signed in behalfof the Respondents and the Corporation, be posted by themimmediately upon receipt thereof, and maintained by them forsixty (60) consecutive days thereafter, in conspicuous placesincluding all places where notices to employees customarilyare posted. Reasonable steps shall be taken by the Respondentsand the Corporation to insure that said notices are not altered,defaced, or covered by other material.(e) Notify theRegionalDirector for the TwentiethRegion inwriting within ten (10) days from the date of this Decision andOrder what steps have been taken to comply herewith.4 In the event that this Order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order " 232DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL NOT discourage membership in Lumber andSawmill Workers Union Local No. 2561, United Brotherhoodof Carpenters & Joiners of America, AFL, or in any otherlabor organization by discriminating in regard to hire, ortenure of employment, or any term or condition of employ-ment.WE WILL NOT interrogate our employeesconcerningtheir union affiliation, activities, or sympathies, threatento operate without employees, hold out job advantagesbecause of union membership or lack of it, or in any othermanner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to formlabor organizations, to join or assist the above-namedunion or any other labor organization, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment as authorized by Section 8 (a) (3) of the Act.WE WILL make whole Loyall C. Henderson for any lossof pay he may have suffered by reason of his discrimina-tory lay off.WE WILL bargain upon request with Lumber and Saw-millWorkers Union, Local No. 2561, United BrotherhoodofCarpenters & Joiners of America, AFL, and if anunderstanding is reached embody it in a signed agreement.The bargaining unit is:All production and maintenance employees at the ElDorado, California, plant, excluding office clerical em-ployees,professional employees, guards, and allsupervisors as defined in the Act.All our employeesare free to become or remain members ofthe above-named union,or any otherlabor organization, or to POLLOCK MILL CO.233refrain from so doing. We will not discriminate against anyemployee for such conduct.C. EARL POLLOCK, LEONARD A.CHAPDELAINE,andELMER D.CHAPDELAINE,individuallyandasco-partners,d/b/a POLLOCKMILL CO.Dated ................By....................................................(Representative)(Title)POLLOCK MILL COMPANY,a corporationDated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by Lumber and Sawmill Workers Union, Local No. 2561, AFL, hereincalled the Union, and upon a charge filed by Central California District Council of Lumber &Sawmill Workers in behalf of the Union, against C. Earl Pollock, Leonard A Chapdelaine,and Elmer D. Chapdelaine, copartners, herein called Respondents, d/b/a Pollock Mill Co ,El Dorado, California, the General Counsel for the National Labor Relations Board issued hiscomplaint dated October 17, 1952,allegingthat the Respondents had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, as amended, 61 Stat 136, herein called theAct. The complaint further alleges that Pollock Mill Company,i a corporation, herein calledthe Corporation, is the successor in interest to the Respondents.The unfair labor practices alleged are that Respondents from on or about April 3, 1952, (1)interrogatedemployees concerning union membership and activity, (2) threatened to closetheir business and to discharge employees to defeat the Union, (3) bargained individually withemployees in an effort to discourage union membership and activity, (4) granted wage in-creases to encourage defections from union membershipand activity, (5) discharged Loyall C.Henderson because of his activities in behalf of the Union, and (6) unlawfully refused to bargainwith the Union.Respondents'answer, dated October 24, 1952, denies the commission of unfair laborpractices.Pursuant to notice, a hearing was held beforethe undersigned Trial Examiner in Placerville,California, on November 25 and 26, 1952. All parties were represented, were permitted toexamine and cross-examine witnesses and to introduce evidence pertinent to the issues.Briefshave been received from counsel for theGeneral Counsel and counsel for the Respond-ents and the CorporationUpon the entire record in the case,uponconsideration of the briefs, and from my observa-tion of the witnesses, I make the following.FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTSFrom some date before January1,1952,to about September15 of thatyear,the Respondentsoperated a lumber mill in El Dorado,California, where theywere engaged in the sale attThe name of the corporation is hereby corrected. 2 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDwholesale and retail of lumber and building materials The complaint alleges, the Respondents'answer (by failing to deny) admits, and I find that in the period from January 1, 1952, to aboutOctober 1 of that year, Respondents sold and shipped lumber and building materials from ElDorado, California, to points outside the State of California having a value in excess of$25,000. I find, therefore, that at all times material herein, Respondents have been engagedin commerce within the meaning of the Act. 2II.THE LABOR ORGANIZATION INVOLVEDLumber and Sawmill Workers Union, Local No. 2561, an affiliate of United Brotherhood ofCarpenters & Joiners of America, AFL, is a labor organization admitting to membership em-ployees of the Respondents.Ill.THE UNFAIR LABOR PRACTICESA.The evidenceAboutMarch 11, 1952, Loyall C. Henderson, who had been employed by Respondents forabout a year, joined the Union and received a number of membership application cards fromWilliam George, the Union's business agent for distribution among Respondents' employees.On March 31. 12 of Respondents' 16 productionand maintenanceemployees had signed suchcards designating the Union as their bargaining representative.Henderson witnessed the signingof all but 1 and had functioned as the Union's dues collector at the plant Of the 4 nonsigners,William Green and E F. Thomas appear to have been working on a part-time basisOn March 31 William George accompanied by Jack Reeves, a business representative ofCentral California District Council of Lumber & Sawmill Workers, called at Respondents'plant and met Pollock Reeves told Pollock that the Union represented a majority of Pollock'semployees and that Reeves desired a meeting for the purpose of negotiating a contractGeorge displayed the membership application cards but not in such fashion that they could beexamined by Pollock An arrangement was then made for a meeting to be held on the eveningof April 3 when the other partners, the Chapdelaines, would be present Pollock testified thaton March 31 he expressed to George and Reeves his doubt that the Union was the choice of amajority of the employees George and Reeves denied in their testimony that any such questionwas raised.In the evening of April 3, George and Reeves returned to the plant, this time accompaniedbyMartinovich, president ofthe Union's local, and met for about 2 hourswiththe 3RespondentsReeves spoke for the Union and Pollock for the Respondents. Reeves opened the discussion byasserting, again, that the Union had been selected by a majority of the employees, and held outthe application cards in a fan-wise fashion before him George presented a proposed form ofcontract which Pollock took and kept before him A clause by clause discussion of the contractproposals then followedPollock asked what the Union's wage demands were and Georgesuppliedwage ranges which he said were in effect in similar operations in the area Afterexamination of these and consideration of the job classifications existing in Respondents'operation, Pollock declared that he would put certain wage increases into effect on the follow-ing Monday, April 7 The union representatives expressed their satisfaction Some time wasspent over the union-shop clause, the Respondents expressing strong opposition to it Reevessaid that the Union would not give up its demand for such a provision.Leonard Chapdelaine testified that at the opemng of the April 3 meeting he asked Reeves ifan election was to be held among the employees and that a demand was made to see the applica-tion cards. Pollock testified that he had some recollection about an election being mentionedbut was not completely certain about it. Reeves and George denied that any demand was madefor an election or to examine the application cards. Reeves explained that he alone mentionedan election and then only in connection with the lack of necessity for such authorization tovalidate a union-shop provision.The meeting ended with the understanding that Respondents would give consideration to theUnion's proposals and that the representatives of the latter would return in about 2 weeksOn April 4 or 5 a notice was posted on Respondents' bulletin board announcing a wage in-crease in consideration of higher living costs The increases, ranging from 10 to 15 cents anhour, were effective April 72Stanislaus Implement and HardwareCompany, Limited, 91 NLRB 618. POLLOCK MILL CO.235Loyall Henderson testified that on a date which I find to be March 313 Elmer Chapdelaine,observing George and Reeves approach the plant, remarked,"Iwonder what them two guyswant here."Henderson replied,"Maybe we are going union " On Friday, April 4,Hendersonworked to the end of his shift and then went to his home Sometime after his arrival there,Elmer Chapdelaine appeared to tell him that because of a shortage of lumber Henderson waslaid off as of then Henderson inquired if he should come to the plant periodically to see iftherewas a need for him Chapdelaine's answer is not given in the record On April 23William George and Henderson went to the home of Leonard Chapdelaine.Henderson askedwhen he might go back to work Chapdelaine said that if the price of lumber improved he wouldneed additional help and would call Henderson Two days later,on April 25, Leonard Chapde-laine took Henderson to Pollock's home wherethetwo partners told Henderson they desired totalk to him about returning to work Chapdelaine said that an unfair labor practice charge hadbeen filed against him4Henderson commented that he "thought he had one coming."The talkthen turned to other subjects. Chapdelaine said that a Board election was to be conducted atthe plant and that he could not predict the result Henderson said in substance that not morethan one vote would be cast against the Union Pollock commented that he hoped Hendersonwas mistaken When the subject of Henderson's return to work was reached, Henderson saidthat he did not know whether the partners would want him back in view of the dischargePollock said that there was "lots of confusion"and misunderstanding along about that time;that one of the employees,Herman Bauer,had told him that the reason Bauer signed a uniondesignation was that Henderson had represented to Bauer that all the other employees haddone so.Chapdelaine remarked that the men did not choose the Union of their own accord, thatsomeone had talked them into it Chapdelaine went on to say that if "worse comes to worst,"he and his brother Elmer could run the plant and do the trucking at night as they had in someprevious seasonChapdelaine said that he was considering putting on a night shift on a"gyppo"s basis;that he was going to Sacramento the next morning for advice to learn if suchamaneuver would"overrule"the Union After Henderson was told that he would be recalledto work when a night shift was put on, he left 6 Henderson was returned to work on May 5 andassigned to the night shift.After several periods of employment with Respondents,Clarence Padilla returned to theirpayroll in September 1951 and, after a layoff beginning in November of that year,went backto work on February 13, 1952 Padilla joined the Union in March According to his undeniedand credited testimony,sometime in April William George talked to a group of employeesduring the lunch hour about filling out some blanks in connection with union membership Justafter Padilla returned to work following the noon recess, Leonard Chapdelaine came to him andasked, "What's that Union man around here for?" Shortly after April 7, according to Padilla,as the day shift was about to leave the plant, Leonard Chapdelaine spoke to the group sayingthat if the Union got into the plant and obtained a closed shop all of them would have to "liveup" to the Union and pay dues or suffer discharge.iChapdelaine said that he had worked for thePacific Gas and Electric Company for 10 years without joining a union. Padilla quit his job foranother about April 18 with the understanding that if his new venture did not work out satis-factorily he might return On May 3 Padilla told Leonard Chapdelaine that he would like toreturn Chapdelaine said that he might do so the following Monday After his return,on May 8,Pollock said that the Respondents were considering putting the night shift on a "gyppo" basisbut that if the Union"gets in" they would not be permitted to do that Pollock concluded with,"You know,Clarence. you can always change your mind,you know, at any time " Pollock didnot advert to this incident in his testimonyHarry S. Mott,who has worked occasionally for the Respondents in the past 3 years,testifiedcredibly and without contradiction that he returned to his employment with them about May10, 1952 Two or three days before that,according to Mott, Pollock told him that he could berehired and asked if Mott belonged to a union Mott said that he did not and did not believe insHenderson placed this incident in early April.Because it was only on March 31 thatGeorge and Reeves came to the plant during the day shift hours when Henderson might haveobserved them, I am convinced that the earlier date is the correct one.4The original charge in this proceeding,alleging discrimination attending the layoff ofHenderson was filed April 23 and served on the partnership the following day.5Piece rate.6Henderson's version of this conversation is not clearly controverted.Chapdelaine didtestify, however,that he had never threatened to close the plant in the event he was "forced"to sign a contract with the Union.7 This is not denied.However,Chapdelaine testified that he recalled saying to a group ofemployees about April 25 that he had no objection to the Union if it won an election but didobject to a union shop;that he wanted to protect the rights of those who did not desire to join 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthem.Pollocksaid,"Well, thatis the man we want.We want all the non-union men we canget." On cross-examination Mott reaffirmedhis disbeliefin unions and testifiedthat he hadnever been a union member.Whenhe learned of Henderson's discharge,William George went to Respondents'plant andspoke first to Leonard Chapdelaine.Georgesaid thatitwashis understanding that employeeswithless seniority than Henderson were retainedwhenHenderson was laid off and suggestedthatHenderson had been selected for layoff becauseof his activityin assistingthe Union toorganize the employees Chapdelaine deniedthat heknewof any such activityon the part ofHenderson.Chapdelaine walked away and Pollock appeared.George, according to his testi-mony, said thathe was trying to learnthe reason for Henderson's termination,still accordingtoGeorge,Pollock replied,"Ilaid him off because he was the ringleader in this Unionactivityaround here.", that Henderson was "pressuring"the employees,that Henderson hadtold Herman Bauer he had best join the Union as Bauer was the last one to do so. George, hetestified,said that if Henderson had usedsuchan argument it was an approximationof truththatCavender and Neilsen were the only nonsigners,8 and,in any event,Pollock had violatedthe Act bythe discharge.Pollock,allegedly,made no reply.Leonard Chapdelainetestifiedthatbecause of a shortage of lumber he decided to abolishthe nightshift, that thiswas done"on or about the same time" that Henderson was laid off,and thata planer feeder was transferred from thenight to the day shiftto replace HendersonThe replacement, accordingto Chapdelaine,had been employed byRespondents for about 5years and in the past had been given a transferto the dayshift at the seasonal cessation ofnight work.Threeor four others were laid off, Chapdelaine testified,"on or about that time "Pollock stoutly denied that he hadmade any such admission concerning Henderson to Georgeand said thathe hadneither hired or fired anyone for the past 2 or 3 years According toPollock, the subjectof Henderson's layoffcame up only once with any union representative onan occasionwhen hewas in conversation with George and Donald Riggs Pollock testified thatone of them asked himif union activity was a consideration affecting Henderson's employmenttowhich Pollockanswered,"Well, itmight of" Pollocktestified that he gave this answerthoughtlessly; that hehad, in fact,no knowledge as to the reason for the layoff.ElmerChapdelaine, who notifiedHendersonof the layoff,was not called as a witness.Now, to followthe course of dealings between representativesof the Unionand the Re-spondentsin respect to theallegationof unlawful refusalto bargain:George testified that he metwith Leonard Chapdelaineabout April17 or 18 andasked if Pollock had read the proposedcontractChapdelaine repliedthat he didnot know Georgeasked if theycould meet to signthe agreement.Chapdelainesaid that Respondents could not afford to provide paid holidaysand vacations,thathe opposedthe union-shopprovision,and that he was not sure that Re-spondents would enter into a contractwith theUnion George returned in a few days ac-companied by DonaldRiggs, another union representative.Theyfirstmetwith Pollock, whosaid that business conditions weresuch thathe did not seehow his companycould meet theUnion'sterms and remarked that he thought a union shop was unfair.Leonard Chapdelainethen joined the group.Riggs remarkedthatRespondentshad increasedwages.Chapdelaineansweredthat they had; that they would have doneso even if the Union had not appeared onthe sceneThis movedGeorge tolaughter whichapparently stirred resentment in Pollock andGeorge, seemingly in the interestof amity,left the group in the discussion,Riggs said thatthe Union wouldnot enter intoa contractwithout a union-shop provision.About April 21 or22,9 George met with Leonard Chapdelaine George asked if there was anychance thata contractwould besigned.Chapdelaine answered that he did not know. Somediscussionconcerning a representation electionfollowed.George said that an election mightnot be held and charged that Chapdelaine had neverintended to sign a contract Chapdelainereplied "We may not; " but said hemight decide otherwise if the union-shopclause was deletedOn May 7, Georgeand Riggs returned to the plant and met with Elmer Chapdelaine Riggssaidthat he had heard thatRespondents would not sign the proposed contract ChapdelaineansweredthatRiggs wascorrectlyinformedRiggs retortedthatChapdelainehad therebyestablished himself as a liarand, with George, leftShortly after the Union's petition was filed,the Respondents agreed to an election. Onceset, the election was postponed and later,again by agreement,rescheduled but never con-ducted.In Octoberthe petitionwas withdrawn.8 George appears notto have counted the twopart-timeworkers, Green and Thomas, inthis calculation.9 The date ofthismeeting is given here as George testified.It seems probable,however,that Georgeismistaken and that the meeting occurred several days later.He and Chapdelaineappear to have referred on this occasionto a Board election requestedby the Union. Apetitionfor such an electionwas filedby the Union,but not until April 23. POLLOCK MILL CO.237On July 10 George again went to the plant and met with Elmer Chapdelatne George testifiedcredibly and without contradiction that Chapdelaine said he thought there was no chance thata contract would be signed and remarked that no election had been held George replied thatan election could not properly be conducted because of Respondent's unfair labor practices.Chapdelaine answered that Respondents could settle with Henderson and still not have a unionin the plant and that they had $ 10,000 to "fight this case"if that much was needed, adding,"we want an election."On August 18 George and Riggs called upon Leonard Chapdelaine Riggs asked if the Re-spondents would recognize the Union.Chapdelaine answered that the Union must first estab-lish its status by an election.No further meetings took placeThe testimony of Leonard Chapdelaine and Pollock is substantially in agreement with thatof the union representatives as to the dates of meetings and as to much of what took place atthem.Both Chapdelaine and Pollock testified,however,that they doubted the majority statusof the Union from the first,that a demand to inspect the application cards was refused, andthat they felt that Respondents were entitled to a demonstration of the employees'choiceby means of an election.As to the wage increasewhichwas announced on April 4, Leonard Chapdelaine at firsttestified that it was customary to adjust wages in April of each year,that the action taken inthat respect was in accord with that custom and concurrent with general wage increases inthe lumber industry. On cross-examination it became apparent that Chapdelaine in April hadno knowledge of general wage increases elsewhere.At this point Chapdelaine testified that thewage increase was granted in order to adjust rates to those being paid by competitors. Itsoon developed from his testimony that at least part of the information he had in this particularwas gained from the union representatives in the meeting of April 3 Finally, Chapdelainetestified,the wage increases were given by Pollock without consultation between the partnersand that Chapdelaine,to quote his testimony,"did not go along at the time with him on itI do not regard Chapdelaine as a reliable witness.Pollock testified that he had made a practice of adjusting wages at the end of the winterseason and that the discussion with the Union on April 3 convinced him that a wage raise wasnecessary in order to hold his workers from other employers.Withsome candor,Pollockadmitted that he may have been influenced by the apparent interest of his employees in theUnion in deciding to raise wages.Pollock admitted that before the meeting with the Unionon April 3 there had been no discussion among the partners on wagesB. ConclusionsThe complaint alleges,and Respondents'answer denies,that a unit of production andmaintenance employees excluding office workers and supervisors is appropriate for purposesof bargaining.The unit described is a traditional one and,in the absence of craft considera-tions not present here,has invariably been foundby theBoardto be appropriate. Nothing in theway of evidence or argument has been advanced in this proceeding to persuade to a differentconclusion.I find therefore that the above unit is one appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.On March 31.1952,of the 16 employees in the unit,12 had designated the Union as theirrepresentative.I find,therefore,that on March 31 the Union was the majority representativeforpurposes of collective bargaining of Respondents'employees in an appropriate unitwithin the meaning of Section 9 (a) of the Act.Respondents'answer denies that they have refused to bargain and asserts that no"properbargaining agent"has been established.I do not understand that Repondents deny thatthey haverefused to bargain with the Union.Ithas been their position throughout the hearing that themajority status of the Union has never been demonstrated.One of the principal conflicts intestimony is the assertion by Respondentsthat a demandwas made to inspect the applicationcards countered by the Union's denial that it occurred.It is my observation that an employerentertaining a doubt as to a union's status first seeks a determination of that question beforediscussing the terms of a contract,but I do not suppose that this is invariably the case. Abelated demand that a union show its authority may of course indicate a lack of good faith; itmay also merely demonstrate an unfamiliarity in such matters.Viewed alone, the meeting ofApril 3 bears many of the indicia of a bargaining conference Terms of the proposed agree-ment were discussed, objections to certain items were adjusted,and what certainly appearsto have been an agreement on wages reached.All this would afford some basis for a conclusionthat the Respondents on that date had recognized the Union and were seeking to make the bestterms that they could with it.But Pollock testified that he expressed doubt that the Unionrepresented a majority on March 31. Chapdelaine testified that his request to inspect theapplication cards on April 3 was refused I do not creditthistestimony.George testified in 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstance that it was not his practice to exhibit the individual cards to an employer, that theygenerally were used by him to support a petition for a Board election if one wasnecessary Apetition was filed on April 23 It seems probable that if the Union's claim to majority statushad been disputed on March 31 or April 3, the Union would then have filed a petition forcertification.When, about April 20, it appeared that Respondents were disinclined to bargain,the petition was quickly filedBut other, and perhaps more reliable, factors lead to the conclusion that Respondents hadno doubt concerning the employees' choice. The timing of the wage increase is evidence ofRespondents' concern over the Union's appearance As Pollockadmitted, the visit of the unionrepresentatives played a part in this actionThisbetterment of the employees' status wasstimulated by the Union's assertion as to what the wage scale should be. The announcementto the employees however did not mention the part played by the Union in that development,but merely said that the wage rise was to compensate for increased living costs Now I do notbelieve that Respondents on April 3 had decided not to recognize the Union. If they had, themeeting probably would not havedeveloped into something so closely approximating a veritablebargaining conference The determination appears to have flowered later and perhaps the firsttrue manifestation of intent is tobe found in the layoff of Henderson about whom the organizingcampaign centered. Chapdelaine testified that Henderson was laid off in a reduction in forcemotivated by economic considerations, that he was replaced by a senior worker from the dis-continued night shift. But Chapdelaine testified, very carefully I believe, that the night shiftwas discontinued at about the time of Henderson's layoff. There is no evidence as to theprecise date Surely it was within the knowledge of Respondents when that shift was taken offand it is curious that the date was not clearly established The evidence does not show thatHenderson's layoff was coincident with others or with the discontinuance of the night shiftHenderson testified, without dispute, that workers junior to him remained after he was let goFurthermore, no mention of a replacement from the night shift was made to Henderson He wastold that lack of lumber was responsible for his loss of employment. There is also thetestimony of George that Pollock admitted he had discharged Henderson because of unionactivity. I am unconvinced that George correctly recalled what Pollock said in that connectionand find that on that occasion Pollock said that Henderson "might of' been discharged forthat reason; that Pollock then complained that Henderson had "pressured" the employeesinto joining the Union,and had misrepresented matters to Bauer in persuading the latter tosign a card. I find that on April25 Chapdelaine and Pollock told Henderson that the employeeshad been "talked into"joining the Union, complained that Henderson had made a misrepre-sentation to Bauer,and expressed a hope that by going "gyppo"on the night shift,the Unioncould be "overruled."Ifind that on April 4, Respondents were aware of Henderson' s activity in support of theUnion. On March 31, by saying to ElmerChapdelaine, "Maybe we are going union," Hendersonhad` given an indication of what lay in the future and, in such a small operation, it is exceed-ingly likely that Respondents were aware of his activity. When on April 25 Pollock said thatthere was confusion and misunderstanding about the time of Henderson's layoff and com-plained of Henderson'sallegedmisrepresentation to Bauer,Ifind that Pollock was sayingthat the layoff was motivated by Henderson's activity as a solicitor for the Union. I do notcredit Chapdelaine's testimony that Henderson's layoff was impelled by economic considera-tions or that it followed naturally from the discontinuance of the night shift.Icredit the testimony of Padilla that Chapdelaine said employees would have to "live up"to the Union to retain employment if a union-shop provision was negotiated; that Pollock toldhim the plant could not be operated "gyppo" if the Union represented the employees and, ineffect, urged him to withdraw his support of the Union, and that Chapdelaine interrogated himinregard to a visit that George made to the plant. I credit Mott's testimony that Pollockasked if he was a member of the Union and stated a preference for nonmembers as employ-ees. I credit Henderson's testimony that Chapdelaine threatened to run the plant withoutemployees if the Union persisted in its demand for recognition and to devise a scheme to"overrule" the Union.These incidents, remarks, and occurrences obviously stemmed from the Union's claim ofrepresentation. If Respondents had entertained an honest doubt as to the Union's status theycould of course have refused recognition and waited for the Union to prove its majority Butanother course was followed.By means of a discriminatorylayoff,by suggesting that ascheme might be used to "overrule" the Union, by telling the employees they might have to"live up" 10 to the Union to keep employment, by a threat to operate without employees andRespondents sought to discourage adherence to the Union and thus to avoid the duty to bargain10 Even under a union-shop clause a union may require no more of employees than thepayment of dues and initiation fees. POLLOCK MILL CO.2 39Ifind that the layoff of Henderson was made in retaliation for Henderson's organizingactivity and that Respondents thereby discouraged membership in the Union. Respondentsthereby violated Section 8 (a) (3) of the Act-Ifind that Respondents refusal to bargain was not because of any bona fide doubt as to theUnion'smajority but instead was a rejection of the bargaining principle I find, therefore,thatby refusing to bargain with the Union on and after April 3, 1952, Respondents haveviolated Section 8 (a) (5) of the Act.By the layoff of Henderson, by the refusal to bargain, by misrepresenting the obligationsof employees' under a union shop, by interrogating employees concerning union activity andpreferences, and by threatening to operate without employees, Respondents have interferedwith, restrained, and coerced their employees in the exercise of rights guaranteed in Section7 of the Act and thereby have violated Section 8 (a) (1) of the ActC.The CorporationAbout September 15, 1952, a corporation was formed taking the name of Pollock MillCompany which purchased the business of the Respondents. Leonard and Elmer Chapdelaineeach hold 24 percent of the corporate stock and occupy the positions of president and secretary,respectively. Pollock has no interest in the Corporation. Both Chapdelames are active in itsmanagement The Corporation operates the same business at the same plant with substantiallythe same force of employees. There was no interruption in the business occasioned by thetransfer of ownership. I find that the Corporation is the successor of Respondents The Chapde-laines brought to the Corporation actual knowledge of the unfair labor practices committed.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in connectionwith their operations described in section I, above, have a close, intimate, and substantialrelation to trade,traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the Respondents have committed certain unfair labor practices and thatthe Corporation is their successor, it will be recommended that both cease and desist there-from and take certain affirmative action to effectuate the policies of the Act iiHaving found that Respondents discriminated in regard to the tenure of employment ofLoyallC.Henderson on April 4, 1952, it will be recommended that Respondents and theCorporation make him whole for any loss of pay suffered for the period from April 4 to May5,1952, by payment to him of a sum of money equal to that which, had he not been laid off,would have come to him as wages less his net earnings, 12 if any, during that period. Respondentsand the Corporation shall make available to the Board or its agents upon request such payrolland other records as will facilitate the computation of the amount of back pay due.Having found that Respondents have unlawfully refusedto bargainwith the Union, it will berecommended that Respondents and the Corporation, upon request, bargain with the Union and,if an understanding is reached, embody it in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following.CONCLUSIONS OF LAW1.Lumber and Sawmill Workers Union, Local No. 2561, United Brotherhood of Carpenters& Joiners of America, AFL, is a labor organization within the meaning of Section 2 (5) of theAct.2.Pollock Mill Company, a corporation, is the successor to Pollock Mill Co., a copartner-ship,and as such is responsible for remedying the unfair labor practices of the copartnership.3.All production and maintenance employees at the ElDorado plant of the Respondents andnow of the Corporation, excluding office employees and supervisors as defined in the Act, asamended, now constitute and at all times material herein have constituted a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) of the Act.ii SeeThe AlexanderMilburnCompany, 78 NLRB 747i2CrossettLumber Company, 8 NLRB 440. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Union was on March 31, 1952, and at all times since has been the exclusive repre-sentative of the employees in the appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.5.By refusing on and after April 3, 1952, to bargain in good faith with the Union, Respond-ents have engaged in unfair labor practices within the meaning of Section 8 (a) (5) of the Act.6.By discriminating in regard to the tenure of employment of Loyall C. Henderson, to dis-courage membership in the Union, Respondents thereby have engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.7.By the conduct adverted to in subparagraphs 5 and 6 above, by threatening to operate with-out employees, by interrogating employees, and by misrepresenting the impact of a unionshop upon employees, the Respondents have interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed in Section 7 of the Act and have thereby engagedin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.I Recommendations omitted from publication.]FEHR BAKING COMPANYandBAKERY & CONFECTIONERYWORKERS' INTERNATIONAL UNION OF AMERICA, AFL,and its LOCAL NO. 478. Cases Nos. 39-CA-89 and 39-CA-167. April 21, 1953DECISION AND ORDEROn January 22, 1953, Trial Examiner C. W. Whittemoreissued his Intermediate Report in this proceeding, finding thatthe Respondent had not engaged in the unfair labor practicesalleged in the complaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a sup-porting brief. The Respondent requested permission to file areply brief. This request is hereby denied.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and thebriefs, and the entire record in the case, and hereby adopts,with a minor correction, 2 the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the com-plaint herein be, and it hereby is, dismissed in its entirety.IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [ChairmanHerzog and Members Murdock and Peterson].2 The Trial Examiner inadvertently stated in the intermediate Report that it was notspecifically alleged in the amended complaint that one of the reasons for the strike was theRespondent's refusal to bargain.We note that the complaint does in fact contain such allega-tion. The error, however, does not affect the ultimate findings.104 NLRB No. 43.